August 15, 1957


Honorable William A. Harrison         Opinion NO. ww-230
comi.ssioner of Insurance
State Board of Insurance              Re:   Senate Bil,lNo. 444,,Acts
Amtin lb.,Texas                             1957, 55th Legislature.

Dear Mr. Harrison:

          Your opinion request concerns Senate Bi,llNo. 4,4L,Page 1425,
Acts 1957, 55th Legislature, the relevant pcrtions of which are as fol-
lows:

          "Section 1. Every report, annual report, return, dec-
     laration, statement, or other document required to be made
     by any person, firm, association, company, corporation or
     other insurance organization,un.d.er
                                        any provision,6of the
     Insurance Code o o o shal.1contain an,dhe verified by a
     written declaration that,i,tis made :ml.erth,epe.naltl,eSof
     perJury. Su.chvrit~trn.declaration.an,d.
                                            vnrifi,ca?;ion
                                                         sha?l,
     state and provide as follows: *I:declare un,lert:hepenal-
     ties of perjury that;I prepared* this (report, annual re-
     pXt, return.,de&s.ratlon,,statement7 or document.)as t:he
     case may be) D . s and.+hat t,hi,s
                                      [report D D ejy i,ncl.u.di,ng
     the accompanying schedules, st.atemer,t;s
                                            and exhibits is a
     true, correct, and completed (report D 0 0) based on all
     the i.nfnr,mat.ic~:,
                     re.Lati.ng
                              to this matter as reqLl,red.
                                                         un.der
     the proviskxs of t!:eI:r,suranceCode e D D 'I1

          We quo%    from your letter the following:

          "In practical.1.y
                          a:Llcases the document,to whJ,chthe
     verification,statement pertains is physically prepared by
     a large number of persons. It is, of course, prepared un-
     der the supervisi,onof some particular person who is vil,l-
     ing to verify the correctness of the document. However,
     this person wou.Ldbe wwl,lling t;osign th.everifi.caticn,
     statement to the effect that he prepared the document if
     the underlined word js to be kterpreted so that the veri-
     fication statement itself would be ccn,sideredfalse if it's
     si,gner1,snot the person w-o ph'yslca.Lly
                                             prepared tk d.i&-
     ment but is merely the person who assumed responsl,bility
     for its preparation.

*Emphasis I,nall cases supplied.
Hon. William A. Harrison, page 2 (NW-230)



          n
           . . a We respectfully ask your advice as to whether
     the person signing the declaration and verification would
     be subject to penalty if the verified report, annual re-
     port, return, declaration, statement, or document should
     be true and correct, even though such report, annual re-
     port, etc,, has been prepared by the signer only in the
     sense that he supervised its preparation."

          It is a canon of statutory construction that literal meaning
of the statute may be disregarded where the intent of the law is plain,
ascertainable from its own provisions, and where, to give the language
used a literal meaning, would work an absurdity or manifest injustice.
See, State v. J. M. Huber Corporati,on,193 S.W.2d 882 (Civ. App, 1946)
affirmed, 14,5Tex. 517, 199 S.W.2d 501 (1947)0 In determining the sense
in which language is used by the Legislature. we must look to-the con-
text and purpose of the legislation, Hidalgo County Drainage District
No. 1 v. Davidson, 102 Tex. 539, 120 S.W. 849 (1909).

          The purpose of the Legislature in passing this bill was to pro-
vide a method of verifying written declarations made by the companies
involved. Since, as you have stated, the documents to be verified many
times must be physically prepared by a large number of persons, we would
not imply to the Legislature an intent for the document or report to be
prepared by a single man. Moreover, it would be a manifest injustice
t.orequire someone to veri,fythat he performed an act which may be im-
pcssible to perform. Therefore it is our opinion that the word "prepared"
in the act refers to supervi,sionof the preparation of the document in-
volved. The person signing the declaration and veri,ficationwould not
be subject to penalty if the ,verifiedreport, annual report, return, dec-
laration, statement, or document should be true and correct, even though
such report, annual repor%) e!.c.
                                , has been,prepared by the si,gneronly
in the sense that he supervised its preparation.

                                 SUMMARY

              A person signing the declaration and veri-
              fication required by Sen.te Bill No. 444,
              Acts 1957P 55th Legislature, would not be
              subject to penalty if the verified report,
              annual report, return, declaration, state-
              ment, or document should be true and cor-
              rect, even though such report, etc., has
              been prepared by the signer only i,nthe
              sense that he supervised.its preparatf,on,
                                            Very truly yours,




                                               Frank W. El1
                                               Assistant
Hon. William A. Harrieon, page 3 (Ww-230)



APPROVED:

OPINION COMMmEE:

H. Grady Chandler, Chairman

J. W. Wheeler
Leonard Passmore
J. Mark McLaughlin

REVIEUED FOR THE ATTORNEY GENERAL
BY:
      Gee, P, BZackbum